UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07870 Pioneer Real Estate Shares (Exact name of registrant as specified in charter) 60 State Street Boston, MA02109 (Address of principal executive offices) Terrence J. Cullen 60 State Street Boston, MA02109 (Name and address of agent for service) Registrant's telephone number, including area code:(617) 742-7825 Date of fiscal year end:December 31 Date of reporting period:July 1, 2012 to June 30, 2013 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Pioneer Real Estate Shares By (Signature and Title)/s/ John F. Cogan, Jr. John F. Cogan, Jr., President DateAugust 20, 2013 Pioneer Real Estate Shares ALEXANDRIA REAL ESTATE EQUITIES, INC. Ticker: ARE Security ID: 015271109 Meeting Date: MAY 20, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joel S. Marcus For For Management 1.2 Elect Director Richard B. Jennings For For Management 1.3 Elect Director John L. Atkins, III For For Management 1.4 Elect Director Maria C. Freire For For Management 1.5 Elect Director Richard H. Klein For For Management 1.6 Elect Director James H. Richardson For For Management 1.7 Elect Director Martin A. Simonetti For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation AMERICAN ASSETS TRUST, INC. Ticker: AAT Security ID: 024013104 Meeting Date: JUL 10, 2012 Meeting Type: Annual Record Date: APR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ernest S. Rady For For Management 1.2 Elect Director John W. Chamberlain For For Management 1.3 Elect Director Larry E. Finger For For Management 1.4 Elect Director Alan D. Gold For For Management 1.5 Elect Director Duane A. Nelles For For Management 1.6 Elect Director Thomas S. Olinger For For Management 1.7 Elect Director Robert S. Sullivan For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management AMERICAN ASSETS TRUST, INC. Ticker: AAT Security ID: 024013104 Meeting Date: JUN 13, 2013 Meeting Type: Annual Record Date: APR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ernest S. Rady For For Management 1.2 Elect Director John W. Chamberlain For For Management 1.3 Elect Director Larry E. Finger For For Management 1.4 Elect Director Duane A. Nelles For For Management 1.5 Elect Director Thomas S. Olinger For For Management 1.6 Elect Director Robert S. Sullivan For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AMERICAN CAMPUS COMMUNITIES, INC. Ticker: ACC Security ID: 024835100 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William C. Bayless Jr. For For Management 1.2 Elect Director R.D. Burck For For Management 1.3 Elect Director G. Steven Dawson For For Management 1.4 Elect Director Cydney C. Donnell For For Management 1.5 Elect Director Edward Lowenthal For For Management 1.6 Elect Director Oliver Luck For For Management 1.7 Elect Director Winston W. Walker For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AVALONBAY COMMUNITIES, INC. Ticker: AVB Security ID: 053484101 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Glyn F. Aeppel For For Management 1.2 Elect Director Alan B. Buckelew For For Management 1.3 Elect Director Bruce A. Choate For For Management 1.4 Elect Director John J. Healy, Jr. For For Management 1.5 Elect Director Timothy J. Naughton For For Management 1.6 Elect Director Lance R. Primis For For Management 1.7 Elect Director Peter S. Rummell For For Management 1.8 Elect Director H. Jay Sarles For For Management 1.9 Elect Director W. Edward Walter For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Increase Authorized Common Stock For For Management BIOMED REALTY TRUST, INC. Ticker: BMR Security ID: 09063H107 Meeting Date: MAY 29, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan D. Gold For For Management 1.2 Elect Director Daniel M. Bradbury For For Management 1.3 Elect Director Barbara R. Cambon For For Management 1.4 Elect Director Edward A. Dennis For For Management 1.5 Elect Director Richard I. Gilchrist For For Management 1.6 Elect Director Gary A. Kreitzer For For Management 1.7 Elect Director Theodore D. Roth For For Management 1.8 Elect Director M. Faye Wilson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management BOSTON PROPERTIES, INC. Ticker: BXP Security ID: 101121101 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Zoe Baird Budinger For For Management 1.2 Elect Director Carol B. Einiger For For Management 1.3 Elect Director Jacob A. Frenkel For For Management 1.4 Elect Director Joel I. Klein For For Management 1.5 Elect Director Douglas T. Linde For For Management 1.6 Elect Director Matthew J. Lustig For For Management 1.7 Elect Director Alan J. Patricof For For Management 1.8 Elect Director Owen D. Thomas For For Management 1.9 Elect Director Martin Turchin For For Management 1.10 Elect Director David A. Twardock For For Management 1.11 Elect Director Mortimer B. Zuckerman For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management BRE PROPERTIES, INC. Ticker: BRE Security ID: 05564E106 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Irving F. Lyons, III For For Management 1.2 Elect Director Paula F. Downey For For Management 1.3 Elect Director Christopher J. McGurk For For Management 1.4 Elect Director Matthew T. Medeiros For For Management 1.5 Elect Director Constance B. Moore For For Management 1.6 Elect Director Jeanne R. Myerson For For Management 1.7 Elect Director Jeffrey T. Pero For For Management 1.8 Elect Director Thomas E. Robinson For For Management 1.9 Elect Director Dennis E. Singleton For For Management 1.10 Elect Director Thomas P. Sullivan For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management BROOKFIELD OFFICE PROPERTIES INC. Ticker: BPO Security ID: 112900105 Meeting Date: APR 25, 2013 Meeting Type: Annual/Special Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor A1 Elect Director William T. Cahill For For Management A2 Elect Director Christie J.B. Clark For For Management A3 Elect Director Richard B. Clark For Withhold Management A4 Elect Director Jack L. Cockwell For For Management A5 Elect Director Dennis H. Friedrich For For Management A6 Elect Director Michael Hegarty For For Management A7 Elect Director Brian W. Kingston For For Management A8 Elect Director Paul J. Massey Jr. For For Management A9 Elect Director F. Allan McDonald For For Management A10 Elect Director Robert L. Stelzl For For Management A11 Elect Director John E. Zuccotti For For Management B Approve Deloitte LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration C Advisory Vote on Executive For For Management Compensation Approach D Amend Stock Option Plan For For Management
